Per Curiam,
The dangerous character of the areaway extending into the sidewalk in front of the defendant’s premises was settled in McNerney v. City of Reading, 150 Pa. 611. McNerney who was injured by falling into the areaway recovered damages for his injury from the city in that case. The city now seeks reimbursement from the owner of the property. The building with the unguarded opening in the sidewalk was built by her predecessor in title, and was in the actual possession of a tenant at the time the injury happened. It is probable the city could have recovered from the tenant in possession; but the owner is also liable, as is well shown by the learned judge of the court below; and we affirm this judgment upon his opinion given upon the disposition of the motion for judgment non obstante, on the points reserved.